GREENBERG, Circuit Judge,
concurring in part and dissenting in part:
I join in the opinion of the court in this complex matter except for Part II B 2, at 967 through 968. The court holds that when “the parties agreed to the first tentative contract — including the hot cargo clause (which was not renegotiated) — on November 13, the UMWA’s pursuit of the illegal object clearly ceased.” At 968. While I will accept that statement as accurate I cannot understand how it can be the basis to limit liability for the period of the strike to November 13.
The court recognizes that the hot cargo clause was a substantial cause of the strike. We previously pointed out that the ratification process would take a minimum of eight days and the contract was to expire on November 12, 1974. Feather v. United Mine Workers of America, 711 F.2d 530, 532-33 (3d Cir.1983). Accordingly, even if the only item in dispute on November 13, 1974, was the hot cargo clause the strike was certain to be continued for at least eight days after that date. In the circumstances the losses attributable to the maintenance of the strike during this minimum period for ratification were surely an inevitable consequence of the unlawful objective of the strike.
The court attempts to avoid the foregoing result by indicating that the ratification period does not extend “the strike maintenance effect of the union’s efforts to obtain the hot cargo clause” because “our concern is whether the illegal demand was a substantial factor maintaining the strike, notwithstanding legitimate reasons may also have contributed.” At 968, footnote 12. While this is undoubtedly true, the reasoning of the court should lead to a different result as the consequences of the illegal demand, even if the only matter in issue, could not have been dissipated until a contract addressing that demand was ratified. Thus, the court would be justified in terminating the damages for the period of the strike at November 13 only if on that day work could have been resumed. However, even if the hot cargo agreement had been the only disputed issue, the strike would have continued for at least eight days after the tentative agreement had been reached. Thus, in the very words of the court “the illegal demand was a substantial factor maintaining the strike” for eight days after November 13.